Name: Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331/82 on food-aid policy and food-aid management
 Type: Regulation
 Subject Matter: cooperation policy;  economic conditions
 Date Published: nan

 , 4 . 2 . 86 Official Journal of the European Communities No L 29/3 COUNCIL REGULATION (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331/82 on food-aid policy and food-aid management that the effectiveness of the food-aid operations is increased ; Whereas, in order to ensure that the objectives of food-aid operations are attained, it is furthermore necessary to stipulate that aid is granted only where the recipients undertake to comply with the supply terms laid down by the Commission ; Whereas the methods of mobilizing, transporting and delivering the products should be specified ; whereas it is also necessary to determine the procedure for mobilizing the products outside the Community ; Whereas the Commission must be able to take all the measures necessary for the proper execution of food-aid programmes and operations ; whereas, to this end, Member States must provide the Commission with all the assistance required and, in particular, with all relevant information ; Whereas, in certain circumstances and subject to appro ­ priate conditions, multiannual food-aid programmes can make a positive contribution to the development of the recipient country ; whereas, however, it is not intended to lay down multiannual quantities of food aid, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 ('), and in particular the first, fourth , fifth, sixth and seventh indents of Article 4 ( 1 ) and Article 4 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (2), Whereas, in order to implement Regulation (EEC) No 3331 /82, it is necessary to determine the total quantities of each product to be supplied under the food-aid programmes in compliance with the Community's inter ­ national commitments ; Whereas the Community has entered into certain commitments under the Food Aid Convention ; Whereas the Community has also entered into certain commitments under the Convention between the Euro ­ pean Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) on aid to refugees in the countries of the Near East (3) ; Whereas a list of the countries and organizations eligible for food-aid operations should be drawn up without preju ­ dice to emergency operations ; Whereas provision should also be made for the possibility of making food aid available to non-governmental organ ­ izations ; whereas the latter must meet certain conditions guaranteeing the successful execution of food-aid opera ­ tions ; Whereas the basic and derived products which may be supplied under food-aid operations should be determined by taking account, in particular, of the available stocks of the products in question ; Whereas general criteria should also be established for the transport of food aid beyond the fob stage, taking into account the financial and geographical situation of the countries concerned and the channels and intermediaries via which the aid will be dispatched ; whereas account should also be taken to this end of the need to ensure HAS ADOPTED THIS REGULATION : Article 1 1 . The quantities of products to be made available for 1986 to certain developing countries and certain organiza ­ tions as food aid are indicated in Annex I. The products listed in the fourth, fifth and sixth indents of Annex I shall be made available to certain developing countries or certain organizations under international commitments or in the form of specific projects or emergency aid to be decided on by the Commission in accordance with Article 5 or 6, as applicable, of Regula ­ tion (EEC) No 3331 /82. 2 . The products to be considered for food-aid opera ­ tions under paragraph 1 are laid down in Annex II . Article 2 1 . The countries and organizations eligible to receive the aid referred to in Article 1 are listed in Annex III . 2 . The aid may also be placed at the disposal of non ­ governmental organizations which must inter alia : (a) have their headquarters in a Member State of the Community or, exceptionally, in a third country ; (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) Opinion delivered on 17. 1 . 1986 (not yet published in the Official Journal). (3) OJ No L 188 , 16 . 7 . 1984, p. 18 . No L 29/4 Official Journal of the European Communities 4. 2 . 86 (b) have a statute that is characteristic of an organization of this type ; (c) have shown that they have the capacity to carry out food-aid operations successfully ; (d) have given an undertaking to comply with the supply terms laid down by the Commission pursuant to Article 6 of Regulation (EEC) No 3331 /82. Article 3 Where the Commission considers that the Community should meet transport costs for food aid beyond the fob stage, it shall take account of the following general criteria :  whether the recipient country is included on the list of least-developed countries,  whether or not the recipient country is a land-locked country,  the financial situation of the recipient country,  whether the food aid is intended for the organizations or non-governmental organizations referred to in Article 2,  the need to mobilize the product on the market of a developing country,  the need to allocate the food aid on an emergency basis,  the need to make a given food-aid operation more effective .  for the transportation and delivery of the product after mobilization . Where, however, a food-aid operation relates only to rela ­ tively small amounts, paragraph 2 may also apply. 2 . For emergency operations or where products must be purchased in a developing country because they are unavailable on the Community market, the Commission may conclude the necessary private contracts or instruct the Member States and, where appropriate, an authorized agent to conclude such contracts on terms laid down by the Commission . Article 7 1 . The Commission shall lay down rules for the mobilization of products which must be purchased in a developing country because they are unavailable on the Community market . In order to establish that they are unavailable, the Commission shall have regard to the availability of stocks of the products in question in the Community and to the Community market's needs as regards such products . 2 . Milk products supplied as food aid must have been manufactured and purchased in the Community. 3 . The Commission shall lay down the rules referred to in paragraph 1 in accordance with the procedure provided for in Article 8 of Regulation (EEC) No 3331 /82. Article 8 The Commission shall , in accordance with the procedure provided for in Article 8 of Regulation (EEC) No 3331 /82, establish the technical coefficient and equivalence cri ­ terion referred to in Article 3 of that Regulation . Article 9 The Commission shall take all necessary measures to ensure the proper execution of food-aid programmes and operations . To this end, the Member States shall provide the Commission with all the assistance required and shall , in particular, provide it with all relevant information . Article 10 The European Parliament shall be kept informed of the management of food aid by being notified of the decisions taken pursuant to Articles 7 and 8 upon their adoption . Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 4 Distribution costs may, in exceptional circumstances, be met by the Community where necessary for the proper execution of the food-aid operations concerned . Article 5 1 . The Commission shall inform the recipients of the conditions governing the supply of food aid as referred to in point (c) of the first paragraph of Article 6 of Regula ­ tion (EEC) No 3331 /82. 2 . Food aid shall be granted to the recipients only where they undertake to comply with the supply terms notified to them by the Commission . Article 6 1 . Except in the case of emergency operations or where products have to be purchased in a developing country because they are unavailable on the Community market, tenders shall be called for within the Community :  for the mobilization of the product on the Com ­ munity market and, where appropriate, for its purchase and manufacture on that market, 4. 2 . 86 Official Journal of the European Communities No L 29/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1986 . For the Council The President H. van den BROEK ANNEX I Quantities referred to in Article 1 ( 1 ) made available for 1986  For cereals : (a) an initial instalment of 927 700 tonnes, (b) a second instalment of up to 232 300 tonnes ,  for milk powder : a maximum of 94 100 tonnes,  for butteroil : a maximum of 27 300 tonnes ,  for sugar : a maximum of 3 900 tonnes ,  for vegetable oil (seed oil and olive oil) : a maximum of 8 600 tonnes,  for other products, quantities corresponding to not more than 121 824 tonnes of cereal equivalent,  food aid in the abovementioned products intended to cover exceptional food shortages , corre ­ sponding to not more than 386 700 tonnes of cereal equivalent. No L 29/6 Official Journal of the European Communities 4. 2 . 86 ANNEX II List of products referred to in Article 1 CCT heading No Description 02.01 A II b) Meat of bovine animals, frozen ex 02.06 C I a) Meat of bovine animals, salted, in brine, dried or smoked 03.02 Fish , dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process 04.02 A II and B I Milk and cream, in powder or granules ex 04.03 Butteroil (as defined in Annex III to Regulation (EEC) No 1354/83) 07.05 B Dried leguminous vegetables , shelled, whether or not skinned or split (other than for sowing)' 08.04 B Dried grapes ex Chapter 10 (ex 10.01 to 10.07) Cereals (other than for sowing) 11.01 Cereal flours ex 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 11.04 A Flour of the dried leguminous vegetables falling within heading No 07.05 15.07 A Olive oil 15.07 D II Fixed vegetable oils, fluid or solid, crude, refined or purified (other than olive oil , China-wood and oitica oils, myrtle wax and Japan wax, castor oil and other oils for technical or industrial uses other than the manufacture of food ­ stuffs for human consumption) ex 16.02 B III b) Prepared or preserved meat ex 16.04 D and F 16.04 G Sardines , mackerel and anchovies Other 17.01 A and B Beet sugar and cane sugar, in solid form 19.02 Food preparations of flour, meal , etc. ex 19.03 Macaroni , spaghetti and similar products 19.08 B Biscuits 20.02 C Vegetables prepared or preserved otherwise than by vinegar or acetic acid . Tomatoes 21.07 G Food preparations not specified 4. 2. 86 Official Journal of the European Communities No L 29/7 ANNEX III Countries and organizations referred to in Article 2 1 . COUNTRIES Angola Antigua and Barbuda Bangladesh Benin Bolivia Botswana Burkina Faso Burma Burundi Cape Verde Central African Republic Chad China Comoros Costa Rica Djibouti Dominican Republic Dominica Ecuador Egypt Equatorial Guinea Ethiopia Gambia Ghana Grenada Guatemala Guinea (Conakry) Guinea Bissau Guyana Haiti Honduras India Indonesia Jamaica Jordan Kenya Lebanon Lesotho Madagascar Malawi Maldives Mali Malta Mauritania Mauritius Morocco Mozambique Nepal Nicaragua Niger Pakistan Peru Philippines Rwanda Salvador Saint Christopher and Nevis St Lucia St Vincent and Grenadines Sao Tome and Principe Senegal Seychelles Sierra Leone Somalia Sri Lanka Sudan Syria Swaziland Tanzania Thailand Togo Tunisia Uganda North Yemen (Arab Republic) South Yemen (Democratic Republic) Zaire Zambia Zimbabwe 2. ORGANIZATIONS ICRC LICROSS UNHCR UNRWA WFP UNICEF UNBRO